PER CURIAM.
Willie J. Hamilton seeks review of the decision of the Merit Systems Protection Board denying as moot his appeal of the Office of Personnel Management’s (“OPM”) decision deeming his application for a disability retirement annuity as untimely filed. Hamilton v. Office of Pers. Mgmt., No. DE844E030239-I-1 (MSPB May 27, 2003). Because OPM has rescinded its decision in that matter, and because no other matter is before us on this appeal, we affirm.
Hamilton avers that the board erred in dismissing his appeal as moot by failing to consider grievances under various whistle-blower protection laws. But these claims concern a different appeal before the board — namely, his case docketed as number DE1221990359-B-1. They do not, in any event, affect the propriety of the board’s decision in this matter. When OPM rescinded its decision concerning Hamilton’s timeliness of filing, the board was divested of jurisdiction to adjudicate the appeal.